Exhibit 10.19

 

INDEMNITY AGREEMENT

 

This Indemnity Agreement, dated as of             , 2017 is made by and between
___________, a company incorporated in the British Virgin Islands , the
registered office of which is at [ ](the “Company”), and             , a
director, officer or key employee of the Company or one of the Company’s
subsidiaries or other service provider who satisfies the definition of
Indemnifiable Person set forth below (“Indemnitee”).

 

RECITALS

 

A. The Company is aware that competent and experienced persons are increasingly
reluctant to serve as representatives of corporations unless they are protected
by comprehensive liability insurance and indemnification, due to increased
exposure to litigation costs and risks resulting from their service to such
corporations, and due to the fact that the exposure frequently bears no
relationship to the compensation of such representatives;

 

B. The members of the Board of Directors of the Company (the “Board”) have
concluded that to retain and attract talented and experienced individuals to
serve as representatives of the Company and its Subsidiaries and Affiliates and
to encourage such individuals to take the business risks necessary for the
success of the Company and its Subsidiaries and Affiliates, it is necessary for
the Company to contractually indemnify certain of its representatives and the
representatives of its Subsidiaries and Affiliates, and to assume for itself
maximum liability for Expenses and Other Liabilities in connection with claims
against such representatives in connection with their service to the Company and
its Subsidiaries and Affiliates;

 

C. Section 145 of the Delaware General Corporation Law (“Section 145”), empowers
the Company to indemnify by agreement its officers, directors, employees and
agents, and persons who serve, at the request of the Company, as directors,
officers, employees or agents of other corporations, partnerships, joint
ventures, trusts or other enterprises, and expressly provides that the
indemnification provided thereby is not exclusive; and

 

D. The Company desires and has requested Indemnitee to serve or continue to
serve as a representative of the Company and/or the Subsidiaries or Affiliates
of the Company free from undue concern about inappropriate claims for damages
arising out of or related to such services to the Company and/or the
Subsidiaries or Affiliates of the Company.

 

[E. The Company and Indemnitee previously entered into an Indemnification
Agreement, dated as of [            ] (the “Prior Agreement”), and the Company
and Indemnitee desire to amend and restate the Prior Agreement in its entirety
to set forth their agreements and understandings with respect to indemnification
matters, all on the terms and conditions as set forth in this Agreement.]

 

AGREEMENT

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1. Definitions.

 

(a) Affiliate. For purposes of this Agreement, “Affiliate” of the Company means
any corporation, partnership, limited liability company, joint venture, trust or
other enterprise in respect of which Indemnitee is or was or will be serving as
a director, officer, trustee, manager, member, partner, employee, agent,
attorney, consultant, member of the entity’s governing body (whether constituted
as a board of directors, board of managers, general partner or otherwise),
fiduciary, or in any other similar capacity at the request, election or
direction of the Company, and including, but not limited to, any employee
benefit plan of the Company or a Subsidiary or Affiliate of the Company.

  

 

 

 

(b) Change in Control. For purposes of this Agreement, “Change in Control” means
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than a Subsidiary or a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or Subsidiary, is or
becomes the “Beneficial Owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of the total voting power represented by the Company’s then outstanding
issued shares, or (ii) during any period of two consecutive years, individuals
who at the beginning of such period constitute the Board and any new director
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, or (iii) the shareholders
of the Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
outstanding issued shares of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into capital stock of the surviving entity) at least 80% of the total voting
power represented by the issued shares of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (iv) the
shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets.

 

(c) DGCL. For purposes of this Agreement, “DGCL” means the Delaware General
Corporation Law.

 

(d) Exchange Act. For purposes of this Agreement, “Exchange Act” means the
Securities Exchange Act of 1934, as amended.

 

(e) Expenses. For purposes of this Agreement, “Expenses” means all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’ fees and related disbursements, and other out-of-pocket costs),
paid or incurred by Indemnitee in connection with either the investigation,
defense, preparation of defense or appeal of, or being a witness in, or
otherwise participating in a Proceeding, or establishing or enforcing a right to
indemnification under this Agreement, Section 145 or otherwise; provided,
however, that Expenses shall not include any judgments, fines, ERISA excise
taxes or penalties or amounts paid in settlement of a Proceeding.

 

(f) Indemnifiable Event. For purposes of this Agreement, “Indemnifiable Event”
means any event or occurrence related to Indemnitee’s service for the Company or
any Subsidiary or Affiliate as an Indemnifiable Person (as defined below), or by
reason of anything done or not done, or any act or omission, by Indemnitee in
any such capacity.

 

(g) Indemnifiable Person. For the purposes of this Agreement, “Indemnifiable
Person” means any person who is or was a director, officer, trustee, manager,
member, partner, employee, attorney, consultant, member of an entity’s governing
body (whether constituted as a board of directors, board of managers, general
partner or otherwise) or other agent or fiduciary of the Company or a Subsidiary
or Affiliate of the Company.

 

(h) Independent Counsel. For purposes of this Agreement, “Independent Counsel”
means legal counsel experienced in matters of corporate law that has not
performed services for the Company or Indemnitee in the five years preceding the
time in question and that would not, under applicable standards of professional
conduct, have a conflict of interest in representing either the Company or
Indemnitee.

 

(i) Independent Director. For purposes of this Agreement, a member of the Board
who neither is nor was a party to the Proceeding for which the Indemnitee is
making a claim pursuant to this Agreement.

 

(i) Other Liabilities. For purposes of this Agreement, “Other Liabilities” means
any and all losses or liabilities of any type whatsoever (including, but not
limited to, judgments, fines, penalties, ERISA (or other benefit plan related)
excise taxes or penalties, and amounts paid in settlement and all interest,
taxes, assessments and other charges paid or payable in connection with or in
respect of any such judgments, fines, ERISA (or other benefit plan related)
excise taxes or penalties, or amounts paid in settlement).

 

(j) Proceeding. For the purposes of this Agreement, “Proceeding” means any
threatened, pending, or completed action, suit, claim, counterclaim, crossclaim
or other proceeding, whether civil, criminal, administrative, investigative,
legislative or any other type whatsoever, preliminary, informal or formal,
including any arbitration or other alternative dispute resolution and including
any appeal of any of the foregoing.

 

(k) Subsidiary. For purposes of this Agreement, “Subsidiary” means any entity of
which more than 50% of the outstanding voting securities is owned directly or
indirectly by the Company.

  

 2 

 

 

2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve
as an Indemnifiable Person in the capacity or capacities in which Indemnitee
currently serves the Company as an Indemnifiable Person, and any additional
capacity in which Indemnitee may agree to serve, until such time as Indemnitee’s
service in a particular capacity shall end according to the terms of an
agreement, the Company’s then-current memorandum and articles of association,
governing law, or otherwise. Nothing contained in this Agreement is intended to
create any right to continued employment or other form of service for the
Company or a Subsidiary or Affiliate of the Company by Indemnitee.

 

3. Mandatory Indemnification.

 

(a) Agreement to Indemnify. In the event Indemnitee is a person who was or is a
party to or witness in or is threatened to be made a party to or witness in any
Proceeding by reason of an Indemnifiable Event, the Company shall indemnify
Indemnitee from and against any and all Expenses and Other Liabilities incurred
by Indemnitee in connection with (including in preparation for) such Proceeding
to the fullest extent permitted by the Company’s memorandum and articles of
association and applicable law, as the same exists or may be amended from time
to time (but only to the extent that such amendment permits the Company to
provide broader indemnification rights than such law permitted the Company to
provide prior to the adoption of such amendment).

 

(b) Exception for Amounts Covered by Insurance and Other Sources.
Notwithstanding the foregoing, except as provided in Section 3(c), the Company
shall not be obligated to indemnify Indemnitee for Expenses or Other Liabilities
of any type whatsoever (including, but not limited to judgments, fines,
penalties, ERISA excise taxes or penalties and amounts paid in settlement) to
the extent such have been paid directly to Indemnitee (or paid directly to a
third party on Indemnitee’s behalf) by any directors and officers, or other
type, of insurance maintained by the Company or pursuant to other indemnity
arrangements with third parties.

 

(c) Company Obligations Primary. The Company hereby acknowledges that an
Indemnitee that is a member of the Board may have rights to indemnification for
Expenses and Other Liabilities provided by another sponsoring organization
(“Other Indemnitor”). The Company agrees with such an Indemnitee that the
Company is the indemnitor of first resort of such Indemnitee with respect to
matters for which indemnification is provided under this Agreement and that the
Company will be obligated to make all payments due to or for the benefit of such
Indemnitee under this Agreement without regard to any rights that such
Indemnitee may have against the Other Indemnitor. The Company hereby waives any
equitable rights to contribution or indemnification from the Other Indemnitor in
respect of any amounts paid to such Indemnitee hereunder. The Company further
agrees that no reimbursement of Other Liabilities or payment of Expenses by the
Other Indemnitor to or for the benefit of such Indemnitee shall affect the
obligations of the Company hereunder, and that the Company shall be obligated to
repay the Other Indemnitor for all amounts so paid or reimbursed to the extent
that the Company has an obligation to indemnify such Indemnitee for such
Expenses or Other Liabilities hereunder.

 

4. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses or Other Liabilities but not entitled, however, to indemnification for
the total amount of such Expenses or Other Liabilities, the Company shall
nevertheless indemnify Indemnitee for such total amount except as to the portion
thereof for which indemnification is prohibited by the provisions of the
Company’s memorandum and articles of association or applicable law. In any
review or Proceeding to determine the extent of indemnification, the Company
shall bear the burden to establish, by clear and convincing evidence, the lack
of a successful resolution of a particular claim, issue or matter and which
amounts sought in indemnity are allocable to claims, issues or matters which
were not successfully resolved.

 

5. Liability Insurance. So long as Indemnitee shall continue to serve the
Company or a Subsidiary or Affiliate of the Company as an Indemnifiable Person
and thereafter so long as Indemnitee shall be subject to any possible claim or
threatened, pending or completed Proceeding as a result of an Indemnifiable
Event, the Company shall use reasonable efforts to maintain in full force and
effect for the benefit of Indemnitee as an insured (a) liability insurance
issued by one or more reputable insurers and having the policy amount and
deductible deemed appropriate by the Board and providing in all respects
coverage at least comparable to and in the same amount as that provided to the
Chairman of the Board or the Chief Executive Officer of the Company and (b) any
replacement or substitute policies issued by one or more reputable insurers
providing in all respects coverage at least comparable to and in the same amount
as that being provided to the Chairman of the Board or the Chief Executive
Officer of the Company. The purchase, establishment and maintenance of any such
insurance or other arrangements shall not in any way limit or affect the rights
and obligations of the Company or of Indemnitee under this Agreement except as
expressly provided herein, and the execution and delivery of this Agreement by
the Company and Indemnitee shall not in any way limit or affect the rights and
obligations of the Company or the other party or parties thereto under any such
insurance or other arrangement.

  

 3 

 

 

6. Mandatory Advancement of Expenses.

 

If requested by Indemnitee, the Company shall advance prior to the final
disposition of the Proceeding all Expenses reasonably incurred by Indemnitee in
connection with (including in preparation for) a Proceeding related to an
Indemnifiable Event. Indemnitee hereby undertakes to repay such amounts advanced
if, and only if and to the extent that, it shall ultimately be determined that
Indemnitee is not entitled to be indemnified by the Company under the provisions
of this Agreement, the Company’s memorandum and articles of association or the
DGCL, and no other additional form of undertaking with respect to such
obligation to repay shall be required. The advances to be made hereunder shall
be paid by the Company to Indemnitee or directly to a third party designated by
Indemnitee within thirty (30) days following delivery of a written request
therefor by Indemnitee to the Company. Indemnitee’s undertaking to repay any
Expenses advanced to Indemnitee hereunder shall be unsecured and shall not be
subject to the accrual or payment of any interest thereon.

 

7. Notice and Other Indemnification Procedures.

 

(a) Notification. Promptly after receipt by Indemnitee of notice of the
commencement of or the threat of commencement of any Proceeding, Indemnitee
shall, if Indemnitee believes that indemnification or advancement of Expenses
with respect thereto may be sought from the Company under this Agreement, notify
the Company of the commencement or threat of commencement thereof. However, a
failure so to notify the Company promptly following Indemnitee’s receipt of such
notice shall not relieve the Company from any liability that it may have to
Indemnitee except to the extent that the Company is materially prejudiced in its
defense of such Proceeding as a result of such failure.

 

(b) Insurance and Other Matters. If, at the time of the receipt of a notice of
the commencement of a Proceeding pursuant to Section 7(a) above, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such Proceeding to the issuers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all reasonable action to cause such insurers to pay, on
behalf of Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such insurance policies.

 

(c) Assumption of Defense. In the event the Company shall be obligated to
advance the Expenses for any Proceeding against Indemnitee, the Company, if
deemed appropriate by the Company, shall be entitled to assume the defense of
such Proceeding as provided herein. Such defense by the Company may include the
representation of two or more parties by one attorney or law firm as permitted
under the ethical rules and legal requirements related to joint representations.
Following delivery of written notice to Indemnitee of the Company’s election to
assume the defense of such Proceeding, the approval by Indemnitee (which
approval shall not be unreasonably withheld) of counsel designated by the
Company and the retention of such counsel by the Company, the Company will not
be liable to Indemnitee under this Agreement for any fees and expenses of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding.
If (i) the employment of counsel by Indemnitee has been previously authorized by
the Company, (ii) Indemnitee shall have notified the Board in writing that
Indemnitee has reasonably concluded that there is likely to be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense,
or (iii) the Company fails to employ counsel to assume the defense of such
Proceeding, the fees and expenses of Indemnitee’s counsel shall be subject to
indemnification and/or advancement pursuant to the terms of this Agreement.
Nothing herein shall prevent Indemnitee from employing counsel for any such
Proceeding at Indemnitee’s expense.

  

 4 

 

 

(d) Settlement. The Company shall not be liable to indemnify Indemnitee under
this Agreement or otherwise for any amounts paid in settlement of any Proceeding
effected without the Company’s written consent; provided, however, that if a
Change in Control has occurred, the Company shall be liable for indemnification
of Indemnitee for amounts paid in settlement if the Independent Counsel has
approved the settlement. Neither the Company nor any Subsidiary or Affiliate
shall enter into a settlement of any Proceeding that might result in the
imposition of any Expense, Other Liability, penalty, limitation or detriment on
Indemnitee, whether indemnifiable under this Agreement or otherwise, without
Indemnitee’s written consent. Neither the Company nor Indemnitee shall
unreasonably withhold consent from any settlement of any Proceeding. With
respect to any Proceeding, the settlement of which the consent of Indemnitee
would be required hereunder, the Company shall promptly notify Indemnitee upon
the Company’s receipt of an offer to settle, or if the Company makes an offer to
settle, any Proceeding, and provide Indemnitee with a reasonable amount of time
to consider such settlement. The Company shall not, on its own behalf, settle
any part of any Proceeding to which Indemnitee is a party, the settlement of
which the consent of such Indemnitee would be required hereunder, with respect
to other parties (including the Company) without the written consent of
Indemnitee if any portion of the settlement is to be funded from insurance
proceeds unless approved by a majority of the Independent Directors, provided
that this sentence shall cease to be of any force and effect if it has been
determined in accordance with this Agreement that Indemnitee is not entitled to
indemnification hereunder with respect to such Proceeding or if the Company’s
obligations hereunder to Indemnitee with respect to such Proceeding have been
fully discharged.

 

8. Determination of Right to Indemnification.

 

(a) Success on the Merits or Otherwise. To the extent that Indemnitee has been
successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any Proceeding referred
to in Section 3(a) above or in the defense of any claim, issue or matter
described therein, the Company shall indemnify Indemnitee against Expenses
actually and reasonably incurred in connection therewith.

 

(b) Indemnification in Other Situations. In the event that Section 8(a) is
inapplicable, the Company shall also indemnify Indemnitee if Indemnitee has not
failed to meet the applicable standard of conduct for indemnification, as
determined by the Reviewing Party (as defined below) in accordance with Section
8(d).

 

(c) Forum. Indemnitee shall be entitled to select the forum in which
determination of whether or not Indemnitee has met the applicable standard of
conduct shall be decided, and such election will be made from among the
following:

 

(i) those members of the Board who are Independent Directors even though less
than a quorum;

 

(ii) a committee of Independent Directors designated by a majority vote of
Independent Directors, even though less than a quorum; or

 

(iii) Independent Counsel selected by Indemnitee and approved by the Board,
which approval may not be unreasonably withheld, which counsel shall make such
determination in a written opinion.

 

If Indemnitee is an officer or a director of the Company at the time that
Indemnitee is selecting the forum, then Indemnitee shall not select Independent
Counsel as such forum unless there are no Independent Directors or unless the
Independent Directors agree to the selection of Independent Counsel as the
forum.

 

The selected forum shall be referred to herein as the “Reviewing Party.”
Notwithstanding the foregoing, following any Change in Control, the Reviewing
Party shall be Independent Counsel selected in the manner provided in
Section 8(c)(iii) above.

 

(d) Decision Timing and Expenses. As soon as practicable, and in no event later
than thirty (30) days after receipt by the Company of written notice of
Indemnitee’s choice of forum pursuant to Section 8(c) above, the Company and
Indemnitee shall each submit to the Reviewing Party such information as they
believe is appropriate for the Reviewing Party to determine whether and to what
extent Indemnitee is entitled to indemnification. The Reviewing Party shall
arrive at its decision within a reasonable period of time following the receipt
of all such information from the Company and Indemnitee, but in no event later
than thirty (30) days following the receipt of all such information; provided,
that, the time by which the Reviewing Party must reach a decision may be
extended by mutual agreement of the Company and Indemnitee. All Expenses
associated with the process set forth in this Section 8(d), including but not
limited to the Expenses of the Reviewing Party, shall be paid by the Company.

 

(e) Delaware Court of Chancery. Notwithstanding a final determination by any
Reviewing Party that Indemnitee is not entitled to indemnification with respect
to a specific Proceeding, Indemnitee shall have the right to apply to the Court
of Chancery, for the purpose of enforcing Indemnitee’s right to indemnification
pursuant to this Agreement.

  

 5 

 

 

(f) Expenses. The Company shall indemnify Indemnitee against all Expenses
incurred by Indemnitee in connection with any hearing or Proceeding under this
Section 8 involving Indemnitee and against all Expenses and Other Liabilities
incurred by Indemnitee in connection with any other Proceeding between the
Company and Indemnitee involving the interpretation or enforcement of the rights
of Indemnitee under this Agreement unless a court of competent jurisdiction
finds that each of the material claims of Indemnitee in any such Proceeding was
frivolous or made in bad faith.

 

9. Exceptions. Any other provision herein to the contrary notwithstanding,

 

(a) Claims Initiated by Indemnitee. The Company shall not be obligated pursuant
to the terms of this Agreement to indemnify or advance Expenses to Indemnitee
with respect to Proceedings or claims initiated or brought voluntarily by
Indemnitee and not by way of defense, except (i) with respect to Proceedings
brought to establish or enforce a right to indemnification under this Agreement,
any other statute or law, as permitted under Section 145, or otherwise,
(ii) where the Board has consented to the initiation of such Proceeding, or
(iii) with respect to Proceedings brought to discharge Indemnitee’s fiduciary
responsibilities, whether under ERISA or otherwise, but such indemnification or
advancement of Expenses may be provided by the Company in specific cases if the
Board finds it to be appropriate; or

 

(b) Actions Based on Federal Statutes Regarding Profit Recovery and Return of
Bonus Payments. The Company shall not be obligated pursuant to the terms of this
Agreement to indemnify Indemnitee on account of (i) any suit in which judgment
is rendered against Indemnitee for an accounting of profits made from the
purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Exchange Act and amendments thereto or
similar provisions of any federal, state or local statutory law, or (ii) any
reimbursement of the Company by the Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by the
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); or

 

(c) Unlawful Indemnification. The Company shall not be obligated pursuant to the
terms of this Agreement to indemnify Indemnitee for Other Liabilities if such
indemnification is prohibited by law as determined by a court of competent
jurisdiction in a final adjudication not subject to further appeal.

 

10. Non-exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or memorandum and articles of association, the vote
of the Company’s shareholders or disinterested directors, other agreements, or
otherwise, both as to acts or omissions in his or her official capacity and to
acts or omissions in another capacity while serving the Company or a Subsidiary
or Affiliate as an Indemnifiable Person and Indemnitee’s rights hereunder shall
continue after Indemnitee has ceased serving the Company or a Subsidiary or
Affiliate as an Indemnifiable Person and shall inure to the benefit of the
heirs, executors and administrators of Indemnitee.

 

11. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.

 

12. Supersession, Modification and Waiver. This Agreement supersedes any prior
indemnification agreement between the Indemnitee and the Company, its
Subsidiaries or its Affiliates[, including, without limitation, the Prior
Agreement]. If the Company and Indemnitee have previously entered into an
indemnification agreement providing for the indemnification of Indemnitee by the
Company, the parties’ entry into this Agreement shall be deemed to amend and
restate such prior agreement[, including, without limitation, the Prior
Agreement, ]to read in its entirety as, and be superseded by, this Agreement. No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by both of the parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar) and except as expressly provided
herein, no such waiver shall constitute a continuing waiver.

  

 6 

 

 

13. Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, the successors and assigns of the parties hereto.

 

14. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (a) if delivered by
hand and a receipt is provided by the party to whom such communication is
delivered, (b) if mailed by certified or registered mail with postage prepaid,
return receipt requested, on the signing by the recipient of an acknowledgement
of receipt form accompanying delivery through the U.S. mail, (c) personal
service by a process server, or (d) delivery to the recipient’s address by
overnight delivery (e.g., FedEx, UPS or DHL) or other commercial delivery
service. Addresses for notice to either party are as shown on the signature page
of this Agreement, or as subsequently modified by written notice complying with
the provisions of this Section 14. Delivery of communications to the Company
with respect to this Agreement shall be sent to the attention of the Company’s
General Counsel.

 

15. No Presumptions. For purposes of this Agreement, the termination of any
Proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law or otherwise.
In addition, neither the failure of the Company or a Reviewing Party to have
made a determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the Company
or a Reviewing Party that Indemnitee has not met such standard of conduct or did
not have such belief, prior to the commencement of Proceedings by Indemnitee to
secure a judicial determination by exercising Indemnitee’s rights under
Section 8(e) of this Agreement shall be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has failed to meet any particular standard
of conduct or did not have any particular belief or is not entitled to
indemnification under applicable law or otherwise.

 

16. Survival of Rights. The rights conferred on Indemnitee by this Agreement
shall continue after Indemnitee has ceased to serve the Company or a Subsidiary
or Affiliate of the Company as an Indemnifiable Person and shall inure to the
benefit of Indemnitee’s heirs, executors and administrators.

 

17. Subrogation and Contribution.

 

(a) Except as otherwise expressly provided in this Agreement, in the event of
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee, who shall execute
all documents required and shall do all acts that may be necessary to secure
such rights and to enable the Company effectively to bring suit to enforce such
rights.

 

(b) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by or on behalf of Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

 

18. Specific Performance, Etc. The parties recognize that if any provision of
this Agreement is violated by the Company, Indemnitee may be without an adequate
remedy at law. Accordingly, in the event of any such violation, Indemnitee shall
be entitled, if Indemnitee so elects, to institute Proceedings, either in law or
at equity, to obtain damages, to enforce specific performance, to enjoin such
violation, or to obtain any relief or any combination of the foregoing as
Indemnitee may elect to pursue.

 

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this Agreement.

  

 7 

 

 

20. Headings. The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.

 

21. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware, as applied to contracts between
Delaware residents entered into and to be performed entirely with Delaware.

 

22. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any Proceeding which arises out of or relates to
this Agreement.

 

23. Effective Date. This Agreement shall become effective on the date set forth
in the first paragraph to this Agreement (the “Effective Date”).

 

24. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and, upon the Effective Date, this
Agreement and the documents referred to herein supersede any and all prior
understandings and agreements, whether oral or written, between or among the
parties hereto with respect to the specific subject matter hereof[, including,
without limitation, the Prior Agreement].

 

[Remainder of Page Intentionally Left Blank]

 

 8 

 

 

The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.

 

  COMPANY:       [________________________________]       By:
                                              Name:     Title:        
INDEMNITEE:       Name:     Address:      

 

 

9

 

